Opinion issued November 8, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-18-00197-CV
                             ———————————
   IN RE M.T.A., INC.; IRADJ FARKOOSHI; MAHIN FARKOOSHI;
 SHAGHAYEGH FARKOOSHI; FLATONIA TRAVEL PLAZA, INC. AND
                 OGAB INVESTMENT, LLC, Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, M.T.A., Inc., Iradj Farkooshi, Mahin Farkooshi, Shaghayegh

Farkooshi, Flatonia Travel Plaza, Inc., and OGAB Investment, LLC, have filed a

petition for a writ of mandamus, challenging the trial court’s order granting real party
in interest King Fuels, Inc.’s “Renewed and First Amended Motion for Sanctions”

in the underlying proceeding.1

      We deny the petition.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




1
      The underlying case is King Fuels, Inc. v. M.T.A., Inc. d/b/a Katy Depot; Iradj
      Farkooshi; Flatonia Travel Plaza, Inc.; Mahin Farkooshi; Shaghayegh Farkooshi;
      Felder’s Wholesale, Inc.; Kendrick Oil Co.; and OGAB Investment, LLC, Cause No.
      09-DCV-170326, in the 268th District Court of Fort Bend County, Texas, the
      Honorable Brady Elliott presiding.
                                         2